PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Darling, et al. 
Application No. 17/067,082
Filed: October 09, 2020
Attorney Docket No. 83001-US-NP 
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 06, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a Biological Material Requirement, as required by the Notice of Allowability (Notice) mailed December 22, 2021. This Notice set a shortened, non-extendable, statutory period for reply of three (3) months. Accordingly, the application became abandoned by operation of law on March 23, 2022. The Office mailed a courtesy Notice of Abandonment on April 06, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Biological Material Requirement, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619. 



/JONYA SMALLS/Lead Paralegal Specialist, OPET